Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record disclose or suggest the claimed electrical connector comprising contact modules as recited in the independent claims of the instant application. For example, the closet prior art is to Liu et al. (9,537,239) which disclose a similar electrical connector comprising contact modules. However, Liu et al. lacks to disclose or suggest at least the limitation of a grounding module including at least a metallic grounding plate; and a plurality of grounding bars each received within one corresponding groove; wherein each grounding bar includes an inward part mechanically and electrically connecting to the grounding plate, and a plurality of outward parts mechanically and electrically connecting to corresponding grounding contacts of the contacts of one contact module.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096.  The examiner can normally be reached on Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831